DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 01 June 2022 amends claims 1, 5, 6, 11, 15-18, 23, and 28. 
Response to Arguments
Applicant argues, “Applicant has amended the claims to provide antecedent basis for the various terms, and therefore respectively requests withdrawal of the rejections under Section 112.” This argument has been fully considered and is persuasive. The previous §112 rejections of claims 15 and 28 have been withdrawn.
Applicant argues, “The Office Action alleges that a ‘digital ID’, as taught in Schmidt, teaches or suggests ‘claimed identity attributes.’… However, the cited portions of Schmidt merely relate to issuance of a digital ID and signing documents using a digital ID…That is, Schmidt does not appear to teach or suggest receiving a message including both ‘content to be signed’ and an identifier of a ‘digital ID’, as would be required under the Office’s alleged mapping.” This argument is not persuasive because Schmidt discloses that registered user receives a document signing request, that includes the document to be signed ([0072]: copy of document is embedded in signature request), using the registered email address or an SMS message to the registered cell phone number ([0068]: signing request reads on the claimed electronic message; cell phone number for SMS message would read on the claimed identifier since the cell phone number would be considered a registered identifier for the user’s digital ID that includes a PIN [0074]; digital ID PIN would read on the claimed identity attribute).
Applicant argues, “…Schmidt does not teach ‘presenting…content to be signed’ at the validation system, as would be required for this mapping to make sense in the context of Claim 1. Rather, Schmidt teaches that a document to be signed is presented at a client device.” In response, Schmidt discloses different embodiments of document signing. Schmidt discloses an embodiment where the document is signed by the user device ([0079]) and a separate embodiment wherein the document can be signed by the validation system ([0080]).
Applicant argues, “Further, Schmidt does not teach or suggest the ‘attribute sharing item’ as claimed, let alone presenting such an item at a signing device. The Office Action alleges that a user email address, as taught in Schmidt, teaches the claimed attribute sharing item…However, Schmidt does not teach or suggest that an email address ‘when accessed, causes the at least one identity attribute to be provided,’ as does the ‘attribute sharing item’ in Claim 1.” In response, the amended claims would shift the mapping of the claimed attribute sharing item to the sign icon of Schmidt. In such a mapping, the claim limitation in question would be met because Schmidt discloses that the document is displayed to the user in a manner that includes a Sign icon ([0073]: Sign icon would read on the claimed attribute sharing item) such that when the Sign icon is clicked ([0073]), the user is presented with a dialog box that requests user entry of a Digital ID PIN that is compared with the user’s pre-enrolled Digital ID PIN ([0074]). Using such a mapping, the sign icon in Schmidt clearly causes the Digital ID PIN to be provided as required by the claim limitation in question.
Applicant arguments with regard to claim 11 are rendered moot as claim 11 has been cancelled via an Examiner’s amendment below.
Applicant arguments with regard to claim 23 are rendered moot as claim 23 has been cancelled via an Examiner’s amendment below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan McWhorter (Reg. No. 70,780) on 16 June 2022.
The application has been amended as follows: 
Cancel claims 11-19, 21, 23-26, and 28. 
Claim 42 (New) The method of claim 1, wherein the electronic signature comprises an encrypted version of a hash of the content to be signed and the at least one identity attribute.
Claim 43 (New) The method of claim 1 further comprising receiving a signed version of the content, the signed version including the electronic signature created using a private key accessed from a digital identity of the signer.
Claim 44 (New) A system comprising:
a non-transitory data store storing computer-executable instructions; and
one or more processors configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to:
receive, from a signing service, an electronic message comprising content to be signed and an identifier of at least one identity attribute;
present at a signing device associated with a signer (i) the content to be signed and (ii) an attribute sharing item which, when accessed, causes the at least one identity attribute to be provided;
detect that the signer has accessed the attribute sharing item, and causing the at least one identity attribute which uniquely identify the signer to be provided to the signing device for presenting with the content to be signed;
detect that the signer has initiated a signing action at the signing device; and
transmit the signing action and the identity attributes to the signing service which is configured to create an electronic signature including encrypting the content to be signed and the at least one identity attribute.
Claim 45 (New) The system of claim 44, wherein attribute sharing item is a graphical item accessible by the signing device.
Claim 46 (New) The system of claim 45, wherein the graphical item comprises a token containing attribute identifiers enabling the at least one identity attribute to be accessed from an identity platform which holds a digital identity for the signer. 
Claim 47 (New) The system of claim 44, wherein the attribute sharing item comprises a link, and wherein execution of the computer-executable instructions further causes the system to present  the link to the signer at the signing device, the link being accessible by the signer to cause an identity sheet to be presented to the signer for populating with the at least one identity attributes. 
Claim 48 (New) The system of claim 44, wherein execution of the computer-executable instructions further causes the system to obtain from the signer a biometric identifier and to transmit the biometric identifier with the signing action to the signing service. 
Claim 49 (New) The system of claim 44, wherein the electronic signature comprises an encrypted version of a hash of the content to be signed and the at least one identity attribute.
Claim 50 (New) The system of claim 44, wherein execution of the computer-executable instructions further causes the system to receive a signed version of the content, the signed version including the electronic signature created using a private key accessed from a digital identity of the signer.
Claim 51 (New) One or more non-transitory computer-readable media comprising computer-executable instructions, that, when executed by a computing system comprising one or more processors, cause the computing system to:
receive, from a signing service, an electronic message comprising content to be signed and an identifier of at least one identity attribute;
present at a signing device associated with a signer (i) the content to be signed and (ii) an attribute sharing item which, when accessed, causes the at least one identity attribute to be provided;
detect that the signer has accessed the attribute sharing item, and causing the at least one identity attribute which uniquely identify the signer to be provided to the signing device for presenting with the content to be signed;
detect that the signer has initiated a signing action at the signing device; and
transmit the signing action and the identity attributes to the signing service which is configured to create an electronic signature including encrypting the content to be signed and the at least one identity attribute.
Claim 52 (New) The one or more non-transitory computer-readable media of claim 51, wherein attribute sharing item is a graphical item accessible by the signing device.
Claim 53 (New) The one or more non-transitory computer-readable media of claim 52, wherein the graphical item comprises a token containing attribute identifiers enabling the at least one identity attribute to be accessed from an identity platform which holds a digital identity for the signer. 
Claim 54 (New) The one or more non-transitory computer-readable media of claim 51, wherein the attribute sharing item comprises a link, and wherein execution of the computer-executable instructions further causes the system to present  the link to the signer at the signing device, the link being accessible by the signer to cause an identity sheet to be presented to the signer for populating with the at least one identity attributes. 
Claim 55 (New) The one or more non-transitory computer-readable media of claim 51, wherein execution of the computer-executable instructions further causes the system to obtain from the signer a biometric identifier and to transmit the biometric identifier with the signing action to the signing service. 
Claim 56 (New) The one or more non-transitory computer-readable media of claim 51, wherein the electronic signature comprises an encrypted version of a hash of the content to be signed and the at least one identity attribute.
Allowable Subject Matter
Claims 1, 3, 5, 6, 9, 42-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or make obvious a content signing service wherein a signing device presents content received along with an identity attribute identifier, and an attribute sharing item such that when the signer accesses the attribute sharing item, the identity attribute is provided to the signing device. When the signer initiates a signing action at the signing device, the signing action and the identity attributes are provided to a signing service.
Schmidt discloses a cloud based document signing system that includes a validation system that provides document viewing capabilities ([0043]: validation system is mapped to the claimed signing device), which meets the limitation of a signing device associated with a signer content to be signed. The validation system interacts with user devices to capture user email addresses and the user’s cell phone number in order to establish a digital ID for the user ([0060] & [0058]) such that the registered user receives a document signing request, that includes the document to be signed ([0072]: copy of document is embedded in signature request), using the registered email address or an SMS message to the registered cell phone number ([0068]: signing request reads on the claimed electronic message; cell phone number for SMS message would read on the claimed identifier since the cell phone number would be considered a registered identifier for the user’s digital ID that includes a PIN [0074]; digital ID PIN would read on the claimed identity attribute), which meets the limitation of receiving, from a signing service, an electronic message comprising content to be signed and an identifier of at least one identity attribute. The document is displayed to the user in a manner that includes a Sign icon ([0073]: Sign icon would read on the claimed attribute sharing item) such that when the Sign icon is clicked ([0073]), the user is presented with a dialog box that requests user entry of a Digital ID PIN that is compared with the user’s pre-enrolled Digital ID PIN ([0074]), which meets the limitation of presenting at a signing device associated with a signer the content to be signed and an attribute sharing item which, when accessed, causes the at least one identity attribute to be provided. Once the sign icon is selected by the user, the verification elements input by the user in the dialog box, which includes the Digital ID PIN ([0074]), are transmitted to the validation system for verification ([0078]), which meets the limitation of detecting that the signer has accessed the attribute sharing item. Once the validation system validates the verification elements, the user device is provided with a key from the validation system to digitally sign the document ([0079] & [0088]: key can be the user’s private key from the Digital ID. Since the user device is provided with the key from the validation system, the validation system is providing the user device with the Digital ID), which meets the limitation of and causing the at least one identity attribute which uniquely identify the signer to be provided to the signing device for presenting with content to be signed.
However, Schmidt does not disclose or make obvious that the user’s device receives the digital ID information from the validation system such that the signing processing requires the user’s device to transmit the document to be signed and the required digital ID information externally to be signed somewhere else. Schmidt discloses that the user device acquires the Digital ID information, but digitally signs the document itself. Schmidt discloses a different embodiment were the validation system external to the user device digitally signs the document on behalf of the user device. However, in this embodiment, the validation system has the Digital ID information, which is never transmitted back to the user device since the user device does not require the Digital ID information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437